     Case 2:19-cv-19208-CCC-MF Document 1 Filed 10/22/19 Page 1 of 8 PageID: 1



                           UNITED STATES DISTRICT COURT FOR
                              THE DISTRICT OF NEW JERSEY
                                   NEWARK DIVISION


      IN RE: PROTON-PUMP INHIBITOR  MDL No. 2789(CCC)(MF)
      PRODUCTS LIABILITY LITIGATION
      (NO. II)                      Case No.: 2:17-md-2789

      This Document Relates to:
      Patricia M. Scott v. AstraZeneca
      Pharmaceuticals, LP, et al.

      Docket No.: 2:19-cv-19208


          SECOND AMENDED SHORT FORM COMPLAINT AND JURY DEMAND

          The Plaintiff(s) named below file(s) this Second Amended Short Form Complaint and

Demand for Jury Trial against Defendants named below by and through their undersigned counsel

and as permitted by Case Management Order No. 7. Plaintiff(s) incorporate(s) by reference the

allegations contained in Plaintiffs’ Master Long Form Complaint and Jury Demand in In re:

Proton-Pump Inhibitor Products Liability Litigation, MDL 2789, in the United States District

Court for the District of New Jersey pursuant to Case Management Order No. 7.

          In addition to those causes of action contained in Plaintiffs’ Master Long Form Complaint

and Jury Demand, where certain claims require specific pleadings and/or amendments, Plaintiffs

shall add and include them herein.

                                 IDENTIFICATION OF PARTIES

Identification of Plaintiff(s)

1.         Name of individual injured/deceased due to the use of PPI Product(s): Patricia M. Scott

                                                                                                      .

2.         Consortium Claim(s): The following individual(s) allege damages for loss of consortium:

                                                                                               .

     #9706206.4
     Case 2:19-cv-19208-CCC-MF Document 1 Filed 10/22/19 Page 2 of 8 PageID: 2



3.        Survival and/or Wrongful Death Claims:

           a. Plaintiff,          , is filing this case in a representative capacity as the ___________

              of the Estate of __________________, deceased.

           b. Survival Claim(s): The following individual(s) allege damages for survival claims, as

              permitted under applicable state laws:                         .

4.         As a result of using PPI Products, Plaintiff/Decedent suffered pain and suffering, emotional

distress, mental anguish, and personal and economic injur(ies) that are alleged to have been caused

by the use of the PPI Products identified in Paragraph 10, below, but not limited to the following:

                     X         injury to himself/herself

                               injury to the person represented

                               wrongful death

                               survivorship action

                     X         economic loss

                               loss of services

                               loss of consortium

                     X         other:    other injuries not yet known, discovered or identified


Identification of Defendants

5.         Plaintiff(s)/Decedent is/are suing the following Defendant(s) (please check all that

apply):

                  Abbott Laboratories

                  AstraZeneca Pharmaceuticals LP

                  AstraZeneca LP

                  GlaxoSmithKline Consumer Healthcare Holdings (US) LLC
     Case 2:19-cv-19208-CCC-MF Document 1 Filed 10/22/19 Page 3 of 8 PageID: 3



                Merck & Co. Inc. d/b/a Merck, Sharp & Dohme Corporation

                Novartis Corporation

                Novartis Pharmaceutical Corporation

                Novartis Vaccines and Diagnostics, Inc.

                Novartis Institutes for Biomedical Research, Inc.

                Novartis Consumer Health, Inc.

                Pfizer, Inc.

                The Procter & Gamble Company

                The Procter & Gamble Manufacturing Company

                Takeda Pharmaceuticals USA, Inc.

                Takeda Pharmaceuticals America, Inc.

                Takeda Development Center Americas, Inc. f/k/a Takeda Global Research &
                 Development Center, Inc.

                Takeda Pharmaceutical Company Limited

                Other(s) Defendant(s) (please identify):




                                JURISDICTION & VENUE

Jurisdiction:

6.        Jurisdiction in this Short Form Complaint is based on:

                Diversity of Citizenship

                Other (The basis of any additional ground for jurisdiction must be pled in sufficient

detail as required by the applicable Federal Rules of Civil Procedure).
     Case 2:19-cv-19208-CCC-MF Document 1 Filed 10/22/19 Page 4 of 8 PageID: 4




Venue:

7.        District Court(s) in which venue was proper where you might have otherwise filed this

Short Form Complaint absent Case Management Order No. 7 entered by this Court and/or to where

remand could be ordered: United States District Court for the Northern District of Texas        .

                                     CASE SPECIFIC FACTS

8.        Plaintiff(s) currently reside(s) in (City, State): Joshua, Texas                              .

9.        To the best of Plaintiff’s knowledge, Plaintiff/Decedent used PPI Product(s) during the

following time period:      Various dates and years including but not limited to beginning in at least

approximately 1998.

10.       Plaintiff/Decedent used the following PPI Products, for which claims are being asserted:

                Dexilant

                Nexium

                Nexium 24HR

                Prevacid

                Prevacid 24HR

                Prilosec

                Prilosec OTC

                Protonix

                Other (List All):



11.       The injuries suffered by Plaintiff/Decedent as a result of the use of PPI Products include,

among others that will be set forth in Plaintiff’s discovery responses and medical records:
  Case 2:19-cv-19208-CCC-MF Document 1 Filed 10/22/19 Page 5 of 8 PageID: 5



                Acute Interstitial Nephritis (AIN)

                Acute Kidney Injury (AKI)

                Chronic Kidney Disease (CKD)

                End Stage Renal Disease (ESRD)

                Dialysis

                Death

               Other(s) (please specify):

        Gastric cancer, renal insufficiency/ failure and related symptoms, RAHS, in some cases

        dialysis, and any other injuries not yet known, realized or identified.

12.      At the time of the Plaintiff’s/Decedent’s diagnosis of injury, Plaintiff/Decedent resided in

(City, State):   Joshua, Texas                                                            .

                                      CAUSES OF ACTION

13.     Plaintiff(s), again, hereby adopt(s) and incorporate(s) by reference the Master Long

Form Complaint and Jury Demand as if fully set forth herein.

14.      The following claims and allegations asserted in the Master Long Form Complaint

and Jury Demand are herein more specifically adopted and incorporated by reference by Plaintiff(s)

please check all that apply):

                Count I: Strict Product Liability

                Count II: Strict Product Liability – Design Defect

                Count III: Strict Product Liability – Failure to Warn

                Count IV: Negligence

                Count V: Negligence Per Se

                Count VI: Breach of Express Warranty
  Case 2:19-cv-19208-CCC-MF Document 1 Filed 10/22/19 Page 6 of 8 PageID: 6



                 Count VII: Breach of Implied Warranty

                 Count VIII: Negligent Misrepresentation

                 Count IX: Fraud and Fraudulent Misrepresentation

                 Count X: Fraudulent Concealment

                 Count XI: Violation of State Consumer Protection Laws of the State(s) of:

                  Texas and throughout the United States               .

                 Count XII: Loss of Consortium

                 Count XIII: Wrongful Death

                 Count XIV: Survival Action

                 Furthermore, Plaintiff(s) assert(s) the following additional theories and/or Causes

of Action against Defendant(s) identified in Paragraph five (5) above. If Plaintiff(s) includes

additional theories of recovery, to the extent they require specificity in pleadings, the specific facts

and allegations supporting these theories must be pled by Plaintiff(s) in a manner complying with

the requirements of the Federal Rules of Civil Procedure:

Design Defect, Failure to Test, Equitable Tolling, Discovery and any and all theories applicable

under law.



       WHEREFORE, Plaintiff(s) pray(s) for relief and judgment against Defendants of

compensatory damages, punitive damages, interest, costs of suit and such further relief as the Court

deems equitable and just, and as set forth in the Master Long Form Complaint and Jury Demand,

as appropriate.


                                          JURY DEMAND

       Plaintiff(s) hereby demand a trial by jury as to all claims in this action.
 Case 2:19-cv-19208-CCC-MF Document 1 Filed 10/22/19 Page 7 of 8 PageID: 7




Dated: October 22, 2019.

                                   Respectfully Submitted,


                            By:   /s/JENNIFER M. HOEKSTRA
                                    Jennifer M. Hoekstra (LA Bar No.: 31476)
                                    Jhoekstra@awkolaw.com
                                    Neil D. Overholtz (FL Bar No.: 188761)
                                    Noverholtz@awkolaw.com
                                    E. Samuel Geisler (FL Bar No.: 83817)
                                    Sgeisler@awkolaw.com
                                    Nathan C. Bess (FL Bar No.: 0051945)
                                    Nbess@awkolaw.com
                                    Aylstock, Witkin, Kreis & Overholtz, PLLC
                                    17 East Main Street, Suite 200
                                    Pensacola, FL 32502-5998
                                    Telephone: (850) 202-1010
                                    Fax: (850) 916-7449
                                    ATTORNEYS FOR PLAINTIFF
Case 2:19-cv-19208-CCC-MF Document 1 Filed 10/22/19 Page 8 of 8 PageID: 8




#9706206.4
